Citation Nr: 0840512	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-03 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of 
claimed heat strokes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2004.  In July 2005, the veteran withdrew his 
appeal as to issues of service connection for a back 
condition, edema of the feet and legs, a prostate condition, 
and urethral stricture.  In December 2007, the appeal was 
remanded for additional development.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic headache disability was of service onset.  

2.  The veteran does not currently have residuals of heat 
stroke.  


CONCLUSIONS OF LAW

1.  A chronic headache disability was incurred in active 
wartime service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).  

2.  Residuals of heat stroke were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In a letter dated in April 2004, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate the claims for service 
connection, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
notified of the service incurrence, current disability, and 
nexus elements of a service connection claim.  He was advised 
of various types of lay, medical, and employment evidence 
that could substantiate the various elements of his service 
connection claims.  Later, in June 2006, he was provided with 
information regarding assigned ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although 
not provided prior to the initial adjudication of the claim, 
the claim was subsequently readjudicated by means of a 
statement of the case in April 2008.  Therefore, any timing 
defect in the provision of this aspect of the notice was 
harmless error.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, the service medical 
records have been obtained, as have identified, potentially 
relevant post-service private and VA medical records.  A VA 
examination as to nexus was provided.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Dalton v. 
Nicholson, 21 Vet.App. 23 (2007).  The veteran has not 
identified the existence of any potentially relevant evidence 
which is not of record.  Thus, the Board also concludes that 
VA's duty to assist has been satisfied.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The veteran served as a combat medic in Vietnam from February 
1967 to February 1968, and he was awarded the Combat Medical 
Badge.  Service medical records also show that he was 
hospitalized for six days for "combat exhaustion."  These 
factors conclusively establish that that the veteran engaged 
in combat, and, accordingly, the provisions of 38 U.S.C.A. 
§ 1154(b) are for application.  

In the case of any veteran who engaged in combat with the 
enemy in active service, there is a relaxed standard of proof 
for combat-related claims.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).  Specifically, if a 
combat veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
This reduced evidentiary burden relates only to the issue of 
service incurrence, and not to whether the veteran has a 
current disability or whether a current disability is linked 
to the incident in service; those two questions require 
medical evidence.  See Huston v. Principi, 18 Vet. App. 395, 
402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran contends that he suffered from three heat strokes 
in Vietnam, and was hospitalized for one of them for a week.  
He believes that the heat strokes caused severe headaches, 
and he states that he has suffered from excruciating 
headaches since Vietnam.  

Service medical records include a private physician's letter 
dated immediately before the veteran's entrance onto active 
duty in August 1966.  C. Lusk, M.D., wrote in that letter 
that he had treated the veteran five years earlier for heat 
exhaustion after working in a hay field.  He had responded to 
oral fluids and electrolytes.  More recently had had muscle 
cramps after working in excessive heat.  No abnormal findings 
were reported and the veteran was accepted into service.  

In August 1967, the veteran was referred by his commanding 
officer for work-up.  He had a long history of heat 
sensitivity, and had developed frequent vomiting with true 
vertigo over the past 24 to 36 hours.  The officer thought 
that the veteran may have a tendency to minimize his 
symptoms.  On admission, his blood pressure was 150/90.  
According to the narrative summary, the veteran had an acute 
decompensation on the night of admission, and the impression 
was battle fatigue.  He had a gradual clearing of all 
symptoms during the 6 days of hospitalization, and the final 
diagnosis was combat exhaustion.  He was discharged to duty.  

Slightly more than two weeks later, in September 1967, the 
veteran was seen complaining of nausea and vomiting with 
vertigo after a vigorous day's work.  The nausea and vomiting 
abated, but shaking persisted with rapid breathing.  He had 
trembling limbs with a moderate degree of sweating, and 
periodic hyperventilation.  The impression was 
hyperventilation syndrome, rule out heat exhaustion.  He was 
given Thorazine, and was to be closely observed at the aid 
station with sedation as needed.  Later, he appeared quieter 
and looked improved.  

Another undated "abbreviated clinical record" pertains to 
an incident in which the veteran was admitted with complaints 
of severe frontal headaches with abdominal cramping and 
vomiting.  He appeared to be in pain, and was agitated and 
hyperventilating.  As progress, it was noted that he had 
prompt relief of his headache, although the treatment, if 
any, was not specified.  

No other pertinent complaints were noted in the service 
medical records, and no pertinent history, complaints or 
abnormal findings were noted on the March 1968 separation 
examination.  

After service, private medical records show that in March 
1991, he sought treatment in an emergency room due to a 
headache.  He complained of nausea but no vomiting, and he 
was noted to have photosensitivity.  A history of headaches 
was noted as well.  It was noted that Procardia had given no 
relief for the headache.  An outpatient treatment record 
dated in February 1997 noted that for years, the veteran had 
had severe headaches where once or twice a year he would be 
given a shot because it was so bad, and accompanied by 
nausea, vomiting, and blurred vision.  The doctor noted that 
it sounded like a classical migraine.  In April 1992, the 
veteran reported yearly migraines.  Subsequent records show a 
diagnosis of cephalgia.  

In his February 2005 substantive appeal, the veteran said he 
more or less treated himself in Vietnam, as he was a medic.  
He sad he suffered from excruciating headaches when he got 
home, when he got out of he military, and still did.  He also 
said he had three heat strokes in Vietnam and was in a 
hospital one week.  

On a VA examination in March 2008, reportedly, the veteran 
said he had a history of headaches prior to service, and said 
he was diagnosed with migraines before he entered service.  
The headaches persisted and had worsened in the last eight 
years.  Now, he said got a migraine almost every day.  He 
denied nausea, vomiting, or light or sound sensitivity with 
his headaches.  The examiner observed that the records showed 
a long history of headaches which had been going on for many 
years.  He had a computerized tomography (CT) scan of the had 
performed at the Dallas VA, which showed there were no 
intracranial abnormalities.  The examiner stated that per up-
to-date medical literature, there were no chronic residuals 
of heat stroke once it resolved.  The examiner also noted 
that there was evidence of headaches prior to service, and 
that the claims file did not show any evidence that his 
headaches had worsened after the heat strokes, and therefore, 
the headaches were not likely related to in-service 
hyperventilation and combat exhaustion.  

This examination first raised the matter of existence prior 
to service, and, in readjudicating the claim on appeal in the 
April 2008 supplemental statement of the case, the RO denied 
the claim on the basis that headaches had pre-existed 
service, and were not aggravated in service.  However, the 
burden of proof is not the same for establishing existence 
prior to service as it is for service incurrence.  

A veteran is presumed to be in sound condition when entering 
into military service except for conditions noted on the 
entrance examination or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and that the disease or injury was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the 
presumption soundness, by clear and unmistakable evidence, 
both that the disorder at issue pre-existed service, and was 
not aggravated by service.  See VAOPGCPREC 3-2003 (July 
2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
On the other hand, for a grant based on service incurrence, 
the evidence must merely be evenly balanced.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).   

Neither the entrance examination itself nor the private 
doctor's statement, regarding pre-service heat exhaustion, 
mentioned a history of headaches prior to service.  
Therefore, the presumption of soundness applies.  Service 
medical records do not contain any indication that the 
veteran had migraines, or other headache disability prior to 
service.  The first (and only) mention of pre-service 
migraines is in the report of the March 2008 VA examination, 
conducted nearly 40 years after the veteran's discharge from 
service.  The examiner stated that the veteran "reports that 
he was diagnosed with migraines before he entered the 
service."  No further elaboration was provided.  The 
veteran, however, has provided some comment-he stated, in 
correspondence received after he canceled his hearing in 
December 2005, and again in a letter received in June 2008, 
that before service he just had normal headaches, while in 
service, he began experiencing severe headaches.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  The only basis for the examiner's conclusion 
that the headaches existed prior to service is the veteran's 
reported history of migraines prior to service, made 40 years 
later.  In statements contemporaneous with this examination, 
he has qualified this history, stating that the headaches he 
had before service were normal headaches.  Moreover, the 
March 2008 examination report contains some omissions and 
possible inaccuracies in summarizing service and other 
medical records which are available for comparison, lessening 
the overall probative value of the history, as reported on 
that document.  

In general, evidence recorded more contemporaneously with the 
events in question is more probative.  In this case, the 
Board finds it significant that the history obtained when the 
veteran was seen in service for a severe headache did not 
include a pre-service history of headaches.  Similarly, his 
private doctor, writing about his heat exhaustion prior to 
service in August 1966, did not mention headaches or 
migraines.  The Board also finds the veteran's statements 
that he began having severe headaches in service and that he 
largely treated them himself during service consistent with 
the circumstances of his service as a combat medic.  In this 
regard, when referred for evaluation of vertigo and other 
symptoms in August 1967, his commanding officer not only went 
out his way to describe the veteran as an "excellent" 
medic, but noted that he may tend to minimize his symptoms.  

Given these factors, the evidence of pre-existence cannot be 
said to be "clear and unmistakable," and, therefore, the 
presumption of soundness has not been rebutted.  In 
considering the next question, whether a chronic headache 
disability was of service onset, as noted above, the standard 
of proof is whether the evidence is in equipoise in this 
matter, as distinguished from the difficult "clear and 
unmistakable" burden of proof.  

Service medical records show that the veteran was treated for 
a severe headache on one occasion.  Again, his statements 
that he began having severe headaches in service, which he 
generally treated himself, are consistent with the 
circumstances of his service as a combat medic.  After 
service, the medical evidence first shows headaches in March 
1991, when he sought treatment in an emergency room due to a 
headache; at that time, a history of headaches was noted.  An 
emergency room note dated in April 1992 reported a history of 
yearly migraines.  An outpatient treatment record dated in 
February 1997 noted that for years, the veteran had had 
severe headaches where once or twice a year he would be given 
a shot because it was so bad, and accompanied by nausea, 
vomiting, and blurred vision.  The doctor noted that it 
sounded like a classical migraine.  Finally, the examiner in 
March 2008, by stating that a current headache condition 
began prior to service, implicitly acknowledged in-service 
presence, post-service continuity, and current existence.  In 
view of these factors, the Board finds that this combat medic 
veteran's statements are credible, and sufficiently supported 
by the medical evidence as to place the evidence in 
equipoise.  Therefore, service connection for chronic 
headaches is warranted.  In reaching this determination, the 
benefit-of-the-doubt rule has been applied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As to residuals of heat strokes, service medical records do 
not show that the veteran actually had a heat stroke in 
service, although he was treated for heat-related conditions.  
However, no residual disability was noted at the time.  The 
examiner in March 2008 stated that medical research did not 
show that chronic residuals of heat stroke remained after 
resolution of the heat stroke.  There is no medical evidence 
in opposition to this conclusion, or which identifies any 
residuals of heat stroke.  Without medical evidence of the 
current existence of a claimed condition, there may be no 
service connection.  Degmetich v. Brown, 104 F.3d 1328 
(1997).  

The preponderance of the evidence is against the claim for 
service connection for heat stroke residuals, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, 
supra.  


ORDER

Service connection for chronic headaches is granted.

Service connection for residuals of heat stroke is denied.


REMAND

The VA examination in March 2008 was inadequate with respect 
to the issue of service connection for hypertension.  In this 
regard, the examiner did not mention any of the elevated 
blood pressure readings shown in service, let alone address 
the issue of direct service incurrence, unrelated to heat 
stroke, as ordered in the previous remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (as a matter of law, a remand 
by the Board confers on the veteran the right to compliance 
with the remand orders).  

Specifically, service medical records show that in August 
1967, the veteran had a blood pressure of 150/90, and there 
was a question of a history of hypertension.  Another, 
undated "abbreviated clinical record" notes blood pressure 
of 160/110, but it dropped later to 140/80, although it was 
noted that resting blood pressure ranged from 140-150/80-90.  
It was noted that if he had a recurrence of symptoms, he 
deserved a more elaborate work-up for diabetes and/or 
hypertension.  However, no other pertinent complaints were 
noted in the service medical records, and his blood pressure 
was 128/70 on the March 1968 separation examination.  

After service, the evidence shows that during a private 
hospitalization in March 1975, relating to a urethral 
stricture, the veteran had a blood pressure of 128/90.  In 
March 1991, he had a blood pressure of 160/110, and a history 
of headaches was noted.  It was noted that Procardia had 
reduced the blood pressure.  Private records dated from 1991 
to 2004 show normal and abnormal blood pressure readings, 
although the records on file do not show a diagnosis of 
hypertension.  

The VA examination in March 2008 notes that VA records show 
that the veteran was first diagnosed with hypertension 
sometime between December 2006 and February 2007 at the 
Bonham VAMC; those records should be obtained as well.  

The veteran also contends that his hypertension is due to 
PTSD, which has not been addressed by the RO.  Service 
connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2007); see Allen v. Brown, 8 Vet. App. 
374 (1995).  VA's duty to assist a claimant with the 
development of evidence extends to all applicable theories of 
a claim.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 
2000).  Thus, this matter must be developed.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all 
notification action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007) for the claim for 
service connection for hypertension, with 
respect to the question of secondary 
service connection as caused or aggravated 
by service-connected PTSD.  See also 38 
C.F.R. § 3.159 (2008).  

2.  Obtain the veteran's treatment records 
dated from December 2006 to the present 
from the Bonham VAMC, to specifically 
include all records of treatment for PTSD 
and/or hypertension.

3.  Schedule the veteran for a VA 
examination, by an examiner who has not 
previously provided a C&P examination, to 
determine whether he has hypertension 
which is related to service or service-
connected PTSD.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  Although the veteran's 
service medical records should be 
reviewed, a detailed history should be 
obtained from the veteran to supply any 
missing elements.  The opinion should 
address the following questions:
*  Are the elevated blood pressure 
readings shown in service sufficient to 
establish the presence of hypertension at 
that time?
*  If not, is the currently diagnosed 
hypertension etiologically related to the 
elevated blood pressure readings shown in 
service (see private records showing blood 
pressure of 128/90 in March 1975, and 
subsequent private records dated from 1991 
to 2004 of normal and abnormal blood 
pressure readings)?
*  Is hypertension due to or aggravated by 
service-connected PTSD?  

The complete rationale for all opinions 
expressed must be provided.  In would be 
helpful if the physician would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue of service 
connection for hypertension, to include as 
secondary to PTSD.  The RO must consider 
all applicable laws and regulations, 
including 38 C.F.R. § 3.310.  If the 
benefit sought remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


